Citation Nr: 0513783	
Decision Date: 05/20/05    Archive Date: 06/01/05	

DOCKET NO.  02-17 936A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia with degenerative joint disease of the cervical 
spine and accompanying paresthesias of the face, head, and 
bilateral hands.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2000 and March 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., and a May 2004 decision by the VA RO in 
Baltimore, Maryland.  


FINDING OF FACT

The veteran's service-connected fibromyalgia with 
degenerative joint disease of the cervical spine is currently 
productive of no more than widespread musculoskeletal pain 
and tender points, with associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, and/or Raynaud's-like 
symptoms which are constant (or nearly so), and refractory to 
therapy.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
fibromyalgia with degenerative joint disease of the cervical 
spine and accompanying paresthesias of the face, head, and 
bilateral hands have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5025 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
her claim, as well as the evidence the VA will attempt to 
obtain and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) United 
States Court of Appeals for Veterans Claims' (Court's) that 
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA in November 2000.  In the July 2000 and 
March 2001 rating decisions, and the July 2002 Statement of 
the Case (SOC), the veteran was advised of the evidence 
considered, and advised of the criteria necessary for a 
higher rating.  The SOC also provided notice of the VCAA 
regulatory provisions.  In addition, in a letter dated in 
July 2004, the veteran was provided notice regarding what 
information and evidence would be obtained by VA, the 
evidence she was responsible for submitting, and the need to 
advise VA of or submit any additional evidence relevant to 
the claim.  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of her claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran was provided 
every opportunity to submit evidence, and to attend a hearing 
at the RO before a Decision Review Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  She has 
been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence she needed to 
submit, as well as what evidence the VA would secure on her 
behalf.  Moreover, the veteran was given ample time to 
respond.

The Board observes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes 
voluminous VA treatment records, and VA examination reports.  
Further, the veteran was an active participant in the claims 
process, submitting numerous letters in support of her claim.  
The veteran has never indicated that there are any other 
records that would be relevant to her claim.  

Under the facts of this case, "the record has been fully 
developed" with respect to the issue on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
she could submit to substantiate her claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, 
adjudication of this claim poses no risk of prejudice to the 
veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has had sufficient 
notice of the type of information needed to support her 
claim, and of the evidence necessary to complete the 
application.  Accordingly, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual Background

VA outpatient treatment records covering the period from May 
1999 to April 2000 show treatment during that time for 
fibromyalgia, as well as for various other unrelated medical 
problems.

On VA medical examination in May 2000, the veteran stated 
that she was able to walk at a slow pace a maximum of two-
thirds of a mile at one time, finding it necessary to stop at 
that point due to generalized body fatigue.  The veteran 
additionally claimed decreased range of motion in all areas 
of her body, in particular, in her hands, feet, lower back, 
and quadriceps, due to stiffness.  The veteran described her 
stiffness as being constant, and complained of tenderness 
"all over her body."  

At the time of evaluation, the veteran denied any problems 
with coordination.  She did, however, complain of weakness in 
her grip, especially on supination and pronation.  When 
further questioned, the veteran stated that she experienced a 
"flare" of her condition approximately two times per month, 
in particular, following heavy activity, including housework 
and on busy days when running errands.  Reportedly, at times, 
she had been bedridden for up to two days at a time.  The 
veteran stated that she had found it necessary to stop 
computer classes in February 2000 due to her disability.  
Additionally noted was that the veteran was constantly tired 
and quite regularly suffered from "unrefreshed" sleep.  The 
veteran described difficulty in concentrating during the day, 
noting that she at times would "nod off" to sleep.  When 
further questioned, the veteran stated that her condition 
appeared to be precipitated by increased exertion and poor 
sleep.  The veteran also reported that she suffered from 
depression, for which she was receiving treatment in the form 
of medication.  When questioned, the veteran denied any 
gastrointestinal problems.  She did, however, note that her 
mother had passed away in October 1999, resulting in her 
having to take on increased responsibility.  

On physical examination, the veteran was alert and 
cooperative, and in no apparent distress.  Examination of the 
veteran's extremities showed no evidence of edema.  
Musculoskeletal evaluation revealed evidence of mild to 
moderate tenderness quite diffusely over all of the veteran's 
muscles, in particular, over the trapezius and intrascapular 
area bilaterally, at the anterior chest wall, and over the 
lateral quadriceps.  All of the veteran's joints displayed a 
full range of motion, and there was no synovitis present in 
any joint.  

In the opinion of the examiner, the veteran most likely had 
fibromyalgia.  This was felt to be the case due to her 
classic history of diffuse musculoskeletal tenderness and 
generalized fatigue associated with unrefreshed sleep, in 
conjunction with her history of depression.  Radiographic 
studies from 1998 showed evidence of some mild osteophyte 
formation at the level of the 5th and 6th cervical vertebrae, 
but no osteophytes proliferation into the neural foramina.  
The examiner specifically concluded that the veteran had no 
symptoms attributable to cervical spine disease.    

Received in August 2000 were VA outpatient treatment records 
covering the period from May 1996 to June 2000, showing 
treatment during that time for fibromyalgia, and various 
other unrelated medical problems.  

Received in November 2000 were additional VA outpatient 
treatment records covering the period from October 1996 to 
November 2000, again showing treatment for fibromyalgia and 
other unrelated medical problems.  

Received in January 2001 were VA outpatient treatment records 
covering the period from May 1996 to September 1999.  Those 
records showed continued treatment for fibromyalgia, and for 
other unrelated medical problems.

Received in July 2001 were additional VA outpatient treatment 
records covering the period from June 2000 to May 2001.  In 
an entry of November 2000, the veteran complained of shoulder 
pain, as well as pain over her whole body.  When questioned, 
the veteran stated that she had "a lot" of pain in her 
shoulders and neck, as well as some numbness in her left arm.  
When further questioned, the veteran commented that her pain 
was increased by movement, and that she had "a lot" of stress 
at her work.  According to the veteran, she slept only four 
hours per day.  

On physical examination, there was evidence of pain and 
tenderness in the veteran's upper extremities, though with a 
normal range of motion, and no nodules.  According to the 
veteran, she was unable to lift her shoulders.  There was 
tenderness present in the occipital and scapular areas.  The 
veteran's lower extremities showed no evidence of edema, 
though there was some mild tenderness, in particular at the 
knees.  Range of motion measurements were described as 
normal.  The clinical assessment was worsening osteoarthritis 
of the cervical spine and fibromyalgia.  

During the course of outpatient treatment in February 2001, 
the veteran stated that she was having a lot of difficulty 
initiating and maintaining sleep.  Also noted were problems 
with pain in the posterior neck and occipital area.  Noted at 
the time of evaluation was that the veteran had a history of 
degenerative joint disease affecting the 5th and 6th cervical 
vertebrae, with accompanying degenerative disc disease.  
Reportedly, radiographic studies of the cervical spine 
conducted in November showed evidence of osteophyte formation 
at the level of the 5th and 6th, and 6th and 7th cervical 
vertebrae, with mild foraminal narrowing at the level of the 
4th vertebra on oblique view.  Overall, the veteran had 
worsening tenderness in her shoulders, the intrascapular 
area, the anterior chest wall, the temporomandibular joints, 
and in the upper and lower extremities.  On physical 
examination, the veteran appeared tired.  There was marked 
muscle tightness in the left upper trapezius at the base of 
the veteran's neck.

During the course of outpatient treatment in May 2001, the 
veteran stated that she had been under a lot of pressure in 
recent months.  Additionally noted was that the veteran was 
quitting her job due to fatigue and pain from fibromyalgia.  

Radiographic studies of the veteran's cervical spine 
conducted in October 2002 showed evidence of early cervical 
spondylosis.  Also noted was a loss of normal cervical 
lordosis, possibly due to muscle spasm.  There was some 
narrowing at the level of the 5th and 6th cervical vertebrae, 
which was present to a lesser degree at the level of the 6th 
and 7th cervical intervertebral disc spaces.  At the time of 
radiographic evaluation, there was no significant associated 
narrowing of the neural foramina.

Pertinent evidence of record reveals that service connection 
is currently in effect for multiple disabilities, including 
the postoperative residuals of total abdominal hysterectomy, 
with bilateral salpingo-oophorectomy, evaluated as 50 percent 
disabling; major depression, evaluated as 50 percent 
disabling; fibromyalgia with degenerative joint disease of 
the cervical spine, and accompanying paresthesias of the 
face, head, and bilateral hands, evaluated as 40 percent 
disabling; right bicipital tendinitis with subacromial 
bursitis, evaluated as 20 percent disabling; hypertension, 
evaluated as 10 percent disabling; gastrointestinal reflux 
disease, evaluated as 10 percent disabling; right knee 
retropatellar pain syndrome with osteoarthritis, evaluated as 
10 percent disabling; and thyroid multinodular goiter with 
cyst, evaluated as noncompensably disabling.  The veteran has 
been in receipt of total disability rating based upon 
individual unemployability effective from May 23, 2001.  She 
is additionally entitled to special monthly compensation 
pursuant to the provisions of 38 U.S.C. § 1114(k) and 
38 C.F.R. § 3.350(a) on account of anatomical loss of a 
creative organ.  


Analysis

The veteran in this case seeks an increased evaluation for 
service-connected fibromyalgia with degenerative joint 
disease of the cervical spine, to include separate 
evaluations for fibromyalgia and degenerative joint disease.  
In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with criteria set forth in the rating schedule.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004). 

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the present case, on VA medical examination in May 2000, 
the veteran complained of stiffness and tenderness which were 
present in virtually all areas of her body; however, a 
physical examination showed no evidence of any edema of the 
extremities.  While on musculoskeletal evaluation there was 
evidence of mild to moderate tenderness diffusely over all of 
the veteran's muscles, all of her joints displayed a full 
range of motion, and there was no evidence of synovitis.  
Noted at the time of examination was that, while there was 
radiographic evidence of mild osteophyte formation at the 
level of the 5th and 6th cervical vertebrae, the veteran 
displayed no symptoms attributable to her cervical spine.

The 40 percent evaluation currently in effect for the 
veteran's service-connected fibromyalgia contemplates the 
presence of widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, and/or Raynaud's-like 
symptoms which are constant (or nearly so), and refractory to 
therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2004).  
Clearly, the veteran falls within these parameters.  Her 
musculoskeletal pain is, apparently, widespread, and 
characterized by both tenderness and stiffness.  Those 
symptoms are nearly constant, and, by all reports, refractory 
to therapy.  However, there is no indication that 
symptomatology associated with the veteran's service-
connected fibromyalgia and degenerative joint disease of the 
cervical spine is sufficient to warrant an evaluation in 
excess of that presently assigned.  In fact, the veteran is 
currently in receipt of the maximum schedular evaluation 
available for service-connected fibromyalgia, as well as a 
total disability rating based upon individual 
unemployability.

The veteran argues that, inasmuch as symptoms attributable to 
her fibromyalgia and degenerative disc disease of the 
cervical spine are "separate and distinct," she is entitled 
to separate evaluations for each of those disabilities.  
However, based upon a review of the entire evidence of 
record, it is apparent that to do so would amount to 
"pyramiding," which is to say, evaluating the same 
manifestations under various diagnoses.  Pursuant to 
applicable law and regulation, such a practice is forbidden.  
38 C.F.R. § 4.14 (2004).  Under the circumstances, the Board 
is of the opinion that the 40 percent evaluation currently in 
effect for the veteran's service-connected fibromyalgia with 
degenerative joint disease of the cervical spine is 
appropriate, and that an increased rating is not warranted.

The Board has considered whether an increased rating pursuant 
to the criteria for evaluating intervertebral disc syndrome.  
However, the May 2000 VA examiner specifically found no 
symptoms related to cervical spine disease, rendering the 
diagnosis of fibromyalgia.  Likewise, subsequent medical 
evidence noted no limitation of motion of the spine, and 
primarily attributed her neck complaints to fibromyalgia.  
One entry did note worsening of osteoarthritis of the 
cervical spine, as well as her fibromyalgia.  However, none 
of the evidence noted pronounced intervertebral disc syndrome 
with little intermittent relief, or incapacitating episodes 
of intervertebral disc disease of a total duration of 6 weeks 
over a one-year period.  Thus, the evidence does not warrant 
a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002) or 5243 (effective 
September 23, 2002).  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An evaluation in excess of 40 percent for fibromyalgia with 
degenerative joint disease of the cervical spine and 
accompanying paresthesias of the face, head, and bilateral 
hands is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


